[srlpcarboupaedgar001.jpg]
Execution Copy {W5670291.3} UNIT PURCHASE AGREEMENT THIS UNIT PURCHASE AGREEMENT
is made as of March 13, 2017 by and between Sprague Resources, LP, a Delaware
limited partnership (the “Parent”), and Carbo Industries, Inc., a New York
corporation (the “Investor”). RECITALS A. The Parent is the parent of Sprague
Operating Resources, LLC, a Delaware limited liability company (“Buyer”), which
has entered into an Asset Purchase Agreement, of even date herewith, by and
among Buyer, Investor and the other Seller named therein (the “Asset Purchase
Agreement”). Capitalized terms used in this Agreement have the meanings ascribed
to them in the Asset Purchase Agreement. B. The Parent has agreed to issue a
number of its common units representing limited partnership interests (the
“Common Units”) determined as set forth herein in partial payment of the
Purchase Price under the Asset Purchase Agreement. The Common Units issued
pursuant to this Agreement are referred to as the “Units”. C. The Parent has
also agreed to grant to the Investor certain piggyback registration rights with
respect to the Units, on the terms set forth herein. The parties hereby agree as
follows: 1. Purchase and Sale of Units. 1.1 Sale and Issuance of Units. Subject
to the terms and conditions of this Agreement, in consideration of the closing
of the transactions contemplated by the Asset Purchase Agreement, the Parent
agrees to issue to the Investor at the Closing, and the Investor agrees to
accept, that number of Units as is equal to (a) (i) $30,000,000 divided by (ii)
the volume weighted average closing price of the Common Units as of 4:00 p.m. on
the New York Stock Exchange for the ten (10) trading days ending on the date of
the announcement by the Parent of the execution of the Asset Purchase Agreement
and the ten (10) trading days following the announcement by the Parent of the
execution of the Asset Purchase Agreement, plus (b) an additional number of
Units equal to one and one half percent (1.5%) of the number of Units determined
in accordance with clause (a) of this Section 1.1. 1.2 Closing; Delivery. (a)
The issuance of the Units shall take place simultaneously with, and at the same
time and in the same manner as, the Closing on the Closing Date (as such terms
are defined in the Asset Purchase Agreement) (which time and place are
designated as the “Closing”). (b) At the Closing, the Parent shall deliver to
the Investor the Units in book entry form through the facilities of the
Depositary Trust Corporation. Exhibit 10.1



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar002.jpg]
{W5670291.3} 2 1.3 Defined Terms Used in this Agreement. In addition to the
terms defined above and throughout this Agreement, the following terms used in
this Agreement shall be construed to have the meanings set forth or referenced
below. (a) “Affiliate” means, with respect to a specified Person, any other
Person, whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. (b) “Asset Purchase Agreement”
has the meaning set forth in the recitals to this Agreement. (c) “Business Day”
means any day except Saturday, Sunday or any other day on which commercial banks
located in the State of New York are authorized or required by Law to be closed
for business. (d) “Buyer” has the meaning set forth in the recitals to this
Agreement. (e) “Closing” has the meaning set forth in Section 1.2. (f)
“Commission” means the United States Securities and Exchange Commission. (g)
“Common Units” has the meaning set forth in the recitals to this Agreement. (h)
“Confidential Information” means any confidential information provided to the
Investor regarding the Parent and its Affiliates or any fact relating to
discussions or negotiations with the Parent in connection with the Transaction
Documents. (i) “Credit Facility” means that certain Credit Agreement dated
December 9, 2014 among Sprague Operating Resources LLC, the several lenders
parties thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated and/or supplemented from time to time. (j) “Damages” means any
loss, damage, claim or liability (joint or several) to which a party hereto may
become subject under the Securities Act, the Exchange Act, or other federal or
state law, insofar as such loss, damage, claim or liability (or any action in
respect thereof) arises out of or is based upon: (i) any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement of the Parent, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) an
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar003.jpg]
{W5670291.3} 3 alleged violation by the indemnifying party (or any of its agents
or Affiliates) of the Securities Act, the Exchange Act, any state securities
law, or any rule or regulation promulgated under the Securities Act, the
Exchange Act, or any state securities law. (k) “Delaware LP Act” means the
Delaware Revised Uniform Limited Partnership Act. (l) “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and the rules and
regulations of the Commission promulgated thereunder. (m) “Excluded
Registration” means (i) a registration relating to the sale of securities to
employees of the Parent or an Affiliate pursuant to an equity option, purchase,
or similar plan; (ii) a registration relating to an SEC Rule 145 transaction;
(iii) a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; or (iv) a registration in which
the only Common Units being registered are Common Units issuable upon conversion
of debt securities that are also being registered. (n) “GAAP” has the meaning
set forth in Section 2.8. (o) “General Partner” means Sprague Resources GP LLC,
a Delaware limited liability company. (p) “Governmental Authority” means, with
respect to a particular Person, any country, state, county, city and political
subdivision in which such Person or such Person’s Property is located or which
exercises valid jurisdiction over any such Person or such Person’s Property, and
any court, agency, department, commission, board, bureau or instrumentality of
any of them (including the Internal Revenue Service and any foreign, state or
local tax authorities) and any monetary authority that exercises valid
jurisdiction over any such Person or such Person’s Property. (q) “Investor” has
the meaning set forth in the introductory paragraph to this Agreement. (r)
“Knowledge,” including the phrase “to the knowledge of the Parent,” or similar
phrases, shall mean the actual knowledge of David Glendon and Gary Rinaldi. (s)
“Law” means any applicable federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule, rule of
common law or regulation promulgated by a Governmental Authority. (t) “Lien”
means any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
the common law, statute or contract, and whether such obligation or claim is
fixed or contingent, and including, the lien or security interest arising from a
mortgage, encumbrance, pledge,



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar004.jpg]
{W5670291.3} 4 security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes. (u) “Material Adverse Effect” has
the meaning set forth in Section 2.1. (v) “Material Agreement” has the meaning
set forth in Section 2.3. (w) “NYSE” means the New York Stock Exchange. (x)
“Parent” has the meaning set forth in the introductory paragraph to this
Agreement. (y) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Sprague Resources LP dated October 30, 2013.
(z) “Person” means any individual, corporation, partnership, trust, limited
liability Parent, association or other entity. (aa) “Property” means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible (including intellectual property rights). (bb)
“Registrable Securities” means (i) the Units and (ii) any Common Units issued as
(or issuable upon the conversion or exercise of any warrant, right, or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for or in replacement of, the Units referenced in clause (i);
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 7.2, and excluding any Units for which registration
rights have terminated pursuant to Section 4.2(h) of this Agreement. (cc)
“Required Approvals” has the meaning set forth in Section 2.4. (dd) “SEC
Reports” has the meaning set forth in Section 2.8. (ee) “Securities Act” means
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder. (ff) “Selling Expenses” means all underwriting
discounts, selling commissions, and stock transfer taxes applicable to the sale
of Registrable Securities, and fees and disbursements of counsel for the
Investor. (gg) “Subordinated Units” has the meaning specified in the Partnership
Agreement. (hh) “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or other entity of which an
aggregate of more



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar005.jpg]
{W5670291.3} 5 than 50% of the outstanding voting equity is directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person. (ii) “Transaction Documents” means this Agreement and the Asset
Purchase Agreement. (jj) “Units” has the meaning set forth in the recitals to
this Agreement. 2. Representations and Warranties of the Parent. The Parent
hereby represents and warrants to the Investor that, except as set forth in the
SEC Reports, which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the following representations are true and
complete as of the date hereof and as of the date of the Closing, except as
otherwise indicated. The Disclosure Schedule shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Section 2, and the disclosures in any section or subsection of the
Disclosure Schedule shall qualify other sections and subsections in this Section
2 to the extent it is readily apparent from a reading of the disclosure that
such disclosure is applicable to such other sections and subsections. 2.1
Organization and Qualification. The Parent and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Parent nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Parent and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business or financial condition of the Parent and the Subsidiaries, taken as a
whole, or (iii) a material adverse effect on the Parent’s ability to perform in
any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”). 2.2
Authorization; Enforcement. The Parent has the requisite limited partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, as applicable. The execution and delivery
of this Agreement and the other Transaction Documents by the Parent and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Parent and no further
action is required by the Parent, the General Partner or the holders of the
Parent’s Common Units in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Parent and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar006.jpg]
{W5670291.3} 6 of the Parent enforceable against the Parent in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law or public policy. 2.3
No Conflicts. The execution, delivery and performance by the Parent of this
Agreement, the issuance and sale of the Units and the consummation by it of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Parent’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Parent or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Parent or Subsidiary
debt or otherwise) or other understanding to which the Parent or any Subsidiary
is a party or by which any property or asset of the Parent or any Subsidiary is
bound or affected and which is filed as an exhibit to the Parent’s Annual Report
on Form 10-K for the year ended December 31, 2015 or Quarterly Reports on Form
10-Q for the quarters ended March 31, 2016, June 30, 2016 or September 30, 2016
(a “Material Agreement”), or (iii) subject to the Required Approvals, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Parent or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Parent or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not reasonably be expected to result in a
Material Adverse Effect. 2.4 Filings, Consents and Approvals. The Parent is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Parent of this Agreement, other
than: (i) any approvals required by the Commission in connection with any
registration statement filed in connection with the registration rights granted
hereunder, (ii) any approvals required by the New York Stock Exchange with
respect to the issuance and sale of the Units or the listing of the Units
thereon, and (iii) the filing of Form D with the Commission (if the Parent
elects to rely on Rule 506 of Regulation D under the Securities Act) and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”). 2.5 Issuance of the Units. The Units
and the limited partner interests represented thereby will be, at the Closing,
duly authorized by Parent in accordance with the Partnership Agreement and, when
issued by the Parent and paid for in accordance with this Agreement, will be
duly and validly issued, fully paid (to the extent required under the
Partnership Agreement), non-assessable (except as such non-assessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act), and will be



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar007.jpg]
{W5670291.3} 7 free and clear of all Liens and restrictions on transfer, other
than (i) restrictions on transfer under the Partnership Agreement and under
applicable state and federal securities Laws, (ii) such Liens as are created by
the Investor, and (iii) such Liens as arise under the Partnership Agreement or
the Delaware LP Act. 2.6 Capitalization. As of November 1, 2016, the issued and
outstanding limited partnership interests of Parent consist of 11,241,851 Common
Units and 10,071,970 Subordinated Units, which are the only limited partnership
interests of the Parent issued and outstanding. All outstanding Common Units and
Subordinated Units, together with the limited partnership interests represented
thereby, have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement), and non-assessable (except as such non-assessability may
be affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act). 2.7 Subsidiaries. All of the direct and indirect subsidiaries
of the Parent are set forth in the SEC Reports. The Parent owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens (other than the Liens created pursuant to
the Credit Facility), and all of the issued and outstanding shares of capital
stock or units of membership interest of each Subsidiary have been duly
authorized and validly issued and are fully paid, non-assessable (except as such
non-assessability may be affected by matters described in Sections 18-607 and
18-804 of the Delaware Limited Liability Company Act, in the case of Delaware
limited liability companies), and free of preemptive and similar rights to
subscribe for, or purchase, such securities. 2.8 SEC Reports; Financial
Statements. The Parent has filed all reports, schedules, forms, statements and
other documents required to be filed by the Parent under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Parent was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Report prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Parent
included in the SEC Reports complied in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in all material respects in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Parent and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar008.jpg]
{W5670291.3} 8 cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. 2.9 Material
Changes. Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in a subsequent SEC
Report filed prior to the date hereof, there has been no event, occurrence or
development specific to the Parent, any Subsidiary or any of their respective
businesses or assets that has had or that would reasonably be expected to result
in a Material Adverse Effect. For the avoidance of doubt, the representation and
warranty set forth in this Section 2.9 shall not apply to any event, occurrence
or development affecting the economy as a whole or the industries in which the
Parent or any Subsidiary operate. 2.10 Litigation. Except as disclosed in the
SEC Reports, there is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Parent, threatened, against
or affecting the Parent, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of this Agreement or the Units or (ii) would, if there
were an unfavorable decision, reasonably be expected to result in a Material
Adverse Effect. 2.11 Compliance. Except as disclosed in the SEC Reports, neither
the Parent nor any Subsidiary: (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Parent or any Subsidiary under),
nor has the Parent or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any Material Agreement, (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not
reasonably be expected to result in a Material Adverse Effect. 2.12 Certain
Fees. Except as set forth in the Asset Purchase Agreement, no brokerage or
finder’s fees or commissions are or will be payable by the Parent or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Purchasers shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement. 2.13 Private
Placement. Assuming the accuracy of the Investor’s representations and
warranties set forth in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Units by the Parent to the Investor as
contemplated hereby.



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar009.jpg]
{W5670291.3} 9 2.14 Investment Company. The Parent is not, and is not an
Affiliate of, and immediately after the issuance of the Units, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. 2.15 Listing and Maintenance Requirements. The
Parent’s Common Units are registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Parent has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of such
units under the Exchange Act nor has the Parent received any notification that
the Commission is contemplating terminating such registration. The Parent has
not, in the 12 months preceding the date hereof, received notice from the NYSE
to the effect that the Parent is not in compliance with the listing or
maintenance requirements thereof. The Parent is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
all such listing and maintenance requirements. The Units are currently eligible
for electronic transfer through the American Stock Transfer & Trust Company and
the Parent is current in payment of fees thereto in connection with such
electronic transfer. 3. Representations and Warranties of the Investor. The
Investor hereby represents and warrants as of the date hereof and as of the
Closing to the Parent as follows (unless such representation or warranty is as
of a date otherwise specified): 3.1 Organization; Authority. The Investor is an
entity duly incorporated, validly existing and in good standing under the laws
of the jurisdiction of its incorporation with full right, corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement and performance by the Investor of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Investor. This Agreement has been duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
the Investor, enforceable against it in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. 3.2 No Conflicts. The execution,
delivery and performance by the Investor of this Agreement, the issuance and
sale of the Units and the consummation by it of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Investor’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Investor, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing an Investor
debt or otherwise) or other



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar010.jpg]
{W5670291.3} 10 understanding to which the Investor is a party or by which any
property or asset of the Investor is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Investor is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Investor is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not reasonably be expected to result in a
Material Adverse Effect. 3.3 Understandings or Arrangements. The Investor
understands that the Units are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Units as principal for its own account and not with a view to
or for distributing or reselling such Units or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Units in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding the
distribution of such Units in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting the
Investor’s right to sell the Units pursuant to an effective registration
statement or otherwise in compliance with applicable federal and state
securities laws). 3.4 Unregistered Securities. (a) Accredited Investor Status;
Sophisticated Investor. The Investor is an “accredited investor” within the
meaning of Rule 501 under the Securities Act and is able to bear the risk of its
investment in the Units. The Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the purchase of the Units. (b) Information. The Investor has been
furnished with materials relating to the business, finances and operations of
the Parent and its Subsidiaries and relating to the offer and sale of the Units
that have been requested by the Investor. The Investor has been afforded the
opportunity to ask questions of the Parent and its Subsidiaries. The Investor
understands and acknowledges that its purchase of the Units involves a high
degree of risk and uncertainty. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its investment in the Units. (c) Investor
Representation. The Investor is purchasing the Units for its own account and not
with a view to distribution in violation of any securities Laws. The Investor
has been advised and understands and acknowledges that none of the Units have
been registered under the Securities Act or under the “blue sky” Laws of any
jurisdiction and may, subject to the provisions hereof, be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
pursuant to the provisions of Rule 144 promulgated under the Securities Act or
pursuant to another available exemption from the registration requirements of
the Securities Act). The Investor has been advised of and is



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar011.jpg]
{W5670291.3} 11 aware of the provisions of Rule 144 promulgated under the
Securities Act. The Investor acknowledges and understands that the Parent is
relying upon, among other things, the representations and warranties of the
Investor in this Agreement in concluding that the offer and sale of the Units
hereunder will be exempt from the registration requirements of the Securities
Act. (d) Legend. The Investor understands and acknowledges that, until such time
as the Units have been registered pursuant to the provisions of the Securities
Act, or the Units are eligible for resale, subject to the provisions hereof,
pursuant to Rule 144 promulgated under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Units will bear the following restrictive legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN THE FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF SPRAGUE RESOURCES LP (AS AMENDED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME), A COPY OF WHICH MAY BE OBTAINED FROM THE
PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.” 3.5 Parent Information. The
Investor acknowledges and agrees that the Parent has provided or made available
to the Investor (through EDGAR, the Parent’s website or otherwise) all SEC
Reports. 3.6 Certain Fees. Except as set forth in Section 3.6 of the Disclosure
Schedules, no brokerage or finder’s fees or commissions are or will be payable
by the Investor to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Neither the Parent nor any of its
Subsidiaries shall have any obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by this Agreement. 4. Covenants. 4.1. Public Disclosure;
Confidentiality. (a) Notwithstanding anything to the contrary contained herein,
except as may be required to comply with the requirements of any applicable Law,
the Investor shall not,



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar012.jpg]
{W5670291.3} 12 and the Investor will cause its respective Affiliates not to,
from and after the date hereof, issue any press release or other public
communication in respect of this Agreement or otherwise disclose the identity
of, or any other information concerning, the other parties without (i) the prior
written approval of the Parent (which approval shall not be unreasonably
withheld, conditioned or delayed by any party) and (ii) providing the Parent a
reasonable opportunity to review and comment on such disclosure (with such
comments being incorporated or reflected, to the extent reasonable, in any such
disclosure). (b) The Investor agrees that it will keep confidential and will not
disclose, divulge or use for any purpose, other than to monitor its investment
in the Parent, any Confidential Information obtained from the Parent and its
Subsidiaries pursuant to the terms of this Agreement. 4.2 Piggyback Registration
Rights. (a) Registration Rights. If the Parent proposes to register any of its
Common Units under the Securities Act in connection with the public offering of
such securities solely for cash (other than in an Excluded Registration), the
Parent shall give the Investor notice of such registration as promptly as
practicable. Upon the request of the Investor given within ten (10) days after
such notice is given by the Parent, the Parent shall, subject to the provisions
of Section 4.2(b), cause to be registered all of the Registrable Securities that
the Investor has requested to be included in such registration. The Parent shall
have the right to terminate or withdraw any registration initiated by it under
this Section 4.2(a) before the effective date of such registration, whether or
not the Investor has elected to include Registrable Securities in such
registration. The expenses (other than Selling Expenses) of such withdrawn
registration shall be borne by the Parent in accordance with Section 4.2(e). (b)
Underwriting Requirements. In connection with any offering involving an
underwriting of Common Units pursuant to Section 4.2(a), the Parent shall not be
required to include any of the Investor’s Registrable Securities in such
underwriting unless the Investor accepts the terms of the underwriting as agreed
upon between the Parent and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Parent. If the total number of Registrable
Securities requested by the Investor to be included in such offering exceeds the
number of securities to be sold (other than by the Parent) that the underwriters
in their reasonable discretion determine is compatible with the success of the
offering, then the Parent shall be required to include in the offering only that
number of such Registrable Securities which the underwriters and the Parent in
their sole discretion determine will not jeopardize the success of the offering,
with the securities, if any, so included to be apportioned pro rata among the
Investor and the other holders according to the total amount of Registrable
Securities entitled to be included in the registration statement owned by each
such holder.



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar013.jpg]
{W5670291.3} 13 (c) Obligations of the Parent. In connection with its
obligations under this Section 4.2, the Parent shall: (i) prepare and file with
the Commission the registration statements with respect to the Registrable
Securities in accordance with the terms of this Agreement and use its
commercially reasonable efforts to cause such registration statements to become
effective and keep such registration statements effective until the distribution
contemplated in such registration statements has been completed and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of the securities covered by such registration statements; (ii)
prepare and file with the Commission such amendments and supplements to such
registration statements, and the prospectus used in connection with such
registration statements, as may be necessary to comply with the Securities Act
in order to enable the disposition of all securities covered by such
registration statement; (iii) furnish to the Investor such numbers of copies of
a prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Investor may reasonably request in order to
facilitate its disposition of its Registrable Securities; (iv) use its
commercially reasonable efforts to register and qualify the securities covered
by such registration statements under such other securities or blue-sky laws of
such jurisdictions as shall be reasonably requested by the Investor; provided
that the Parent shall not be required to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Parent is already subject to service in such jurisdiction and except
as may be required by the Securities Act; (v) in the event of any underwritten
public offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering; (vi) use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statements to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Parent are
then listed; (vii) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar014.jpg]
{W5670291.3} 14 (viii) notify the Investor, promptly after the Parent receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and (ix) after such registration statement becomes
effective, notify the Investor of any request by the Commission that the Parent
amend or supplement such registration statement or prospectus. (d) Furnish
Information. It shall be a condition precedent to the obligations of the Parent
to take any action pursuant to this Section 4.2 with respect to the Registrable
Securities of the Investor that such Investor shall furnish to the Parent such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of the Investor’s Registrable Securities. (e) Expenses
of Registration. All expenses (other than Selling Expenses) incurred in
connection with registrations, filings, or qualifications pursuant to this
Section 4.2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the Parent
shall be borne and paid by the Parent. All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 4.2 shall be borne
and paid by the Investor. (f) Delay of Registration. The Investor shall not have
any right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this Section
4.2. (g) Indemnification. If any Registrable Securities are included in a
registration statement under this Section 4.2: (i) To the extent permitted by
law, the Parent will indemnify and hold harmless the Investor, and the officers,
directors, and stockholders of the Investor; legal counsel and accountants for
the Investor; any underwriter (as defined in the Securities Act) for the
Investor; and each Person, if any, who controls the Investor or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
Damages, and the Parent will pay to the Investor, underwriter, controlling
Person, or other aforementioned Person any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section
4.2(g)(i) shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent of the Parent,
which consent shall not be unreasonably withheld, conditioned or delayed, nor
shall the Parent be liable for any Damages to the extent (and only to the
extent) that they arise out of or are based upon actions or omissions made in
reliance upon



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar015.jpg]
{W5670291.3} 15 and in conformity with written information furnished by or on
behalf of the Investor expressly for use in connection with such registration.
(ii) To the extent permitted by law, the Investor will indemnify and hold
harmless the Parent, its General Partner, its Subsidiaries, and each of their
respective directors (or similar governing persons), each of its officers who
has signed the registration statement, each Person (if any), who controls the
Parent within the meaning of the Securities Act, legal counsel and accountants
for the Parent, any underwriter (as defined in the Securities Act), any other
holder of Common Units selling securities in such registration statement, and
any controlling Person of any such underwriter or other holder, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of the Investor expressly for use
in connection with such registration; and the Investor will pay to the Parent
and each other aforementioned Person any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section
4.2(g)(ii) shall not apply to amounts paid in settlement of any such claim or
proceeding if such settlement is effected without the consent of the Investor,
which consent shall not be unreasonably withheld, conditioned or delayed; and
provided further that in no event shall the aggregate amounts payable by the
Investor by way of indemnity or contribution under this Section 4.2(g) exceed
the proceeds from the offering received by the Investor (net of any Selling
Expenses paid by the Investor), except in the case of fraud or willful
misconduct by the Investor. (iii) Promptly after receipt by an indemnified party
under this Section 4.2(g) of notice of the commencement of any action (including
any governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 4.2(g), give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 4.2(g) to the extent that such failure materially
prejudices



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar016.jpg]
{W5670291.3} 16 the indemnifying party’s ability to defend such action. The
failure to give notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 4.2(g). (iv) To provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either: (i) any party
otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Section 4.2(g) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case, notwithstanding the
fact that this Section 4.2(g). provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
party hereto for which indemnification is provided under this Section 4.2(g),
then, and in each such case, such parties will contribute to the aggregate
losses, claims, damages, liabilities, or expenses to which they may be subject
(after contribution from others) in such proportion as is appropriate to reflect
the relative fault of each of the indemnifying party and the indemnified party
in connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case
(x) the Investor will not be required to contribute any amount in excess of the
public offering price of all such Registrable Securities offered and sold by the
Investor pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall the Investor’s liability pursuant to this Section 4.2(g). exceed the
proceeds from the offering received by the Investor (net of any Selling Expenses
paid by the Investor), except in the case of willful misconduct or fraud by the
Investor. (h) Termination of Registration Rights. The right of the Investor to
request registration or inclusion of Registrable Securities in any registration
pursuant to this Agreement shall terminate upon the earliest to occur of: (i)
such time as all Registrable Securities held by the Investor may be sold
pursuant to Rule 144 promulgated under the Securities Act during a three-month
period without registration or restriction; and (ii) the third anniversary of
the date of this Agreement.



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar017.jpg]
{W5670291.3} 17 5. Conditions to the Investors’ Obligations at Closing. The
obligations of the Investor to accept the Units at the Closing as a portion of
the Purchase Price in lieu of a cash payment equal to the Unit Value are subject
to the fulfillment, on or before such Closing, of each of the following
conditions, unless otherwise waived: 5.1 Representations and Warranties. The
representations and warranties of the Parent contained in Section 2 shall be
true and correct in all respects as of the Closing. 5.2 Performance. The Parent
shall have performed and complied with all covenants, agreements, obligations
and conditions contained in this Agreement that are required to be performed or
complied with by the Parent on or before the Closing. 5.3 Compliance
Certificate. The President of the Parent shall deliver to the Investors at the
Closing a certificate certifying that the conditions specified in Subsections
5.1 and 5.2 have been fulfilled. 5.4 Qualifications. All authorizations,
approvals or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Units pursuant to this Agreement shall be
obtained and effective as of the Closing. 5.5 President’s Certificate. The
President of the Parent shall have delivered to the Investor at the Closing a
certificate certifying resolutions of the General Partner approving this
Agreement and the transactions contemplated hereby. 5.6 Proceedings and
Documents. All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Investor, and the
Investor (or its counsel) shall have received all such counterpart original and
certified or other copies of such documents as reasonably requested. Such
documents may include good standing certificates. 5.7 Asset Purchase Agreement.
The Asset Purchase Agreement shall have been duly executed by the parties
thereto, and the transactions contemplated thereby shall have been consummated
substantially simultaneously with the issuance of the Units hereunder. 5.8
Approval for Listing. The Units shall have been approved for listing on the
NYSE, subject only to notice of issuance. 6. Conditions of the Parent’s
Obligations at Closing. The obligations of the Parent to issue the Units to the
Investor at the Closing as a portion of the Purchase Price in lieu of a cash
payment equal to the Unit Value are subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived: 6.1
Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all respects as of
the Closing.



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar018.jpg]
{W5670291.3} 18 6.2 Performance. The Investor shall have performed and complied
with all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing. 6.3 Qualifications. All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful issuance and sale of
the Units pursuant to this Agreement shall be obtained and effective as of the
Closing. 6.4 Asset Purchase Agreement. The Asset Purchase Agreement shall have
been duly executed by the parties thereto, and the transactions and agreements
contemplated thereby shall have been consummated and executed, respectively,
substantially simultaneously with the issuance of the Units hereunder. 6.5
Approval for Listing. The Units shall have been approved for listing on the
NYSE, subject only to notice of issuance. 7. Miscellaneous. 7.1 Survival of
Warranties. Unless otherwise set forth in this Agreement, the representations
and warranties of the Parent and the Investor contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing and shall in no way be affected by any investigation or knowledge of
the subject matter thereof made by or on behalf of the Investor or the Parent.
7.2 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that prior to the Closing,
the Parent may, without the prior written consent of the Investor, assign all or
any portion of its rights under this Agreement to one or more of its direct or
indirect wholly-owned Subsidiaries. No assignment shall relieve the assigning
party of any of its obligations hereunder. 7.3 Governing Law. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction).
(a) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
COUNTY OF WESTCHESTER, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar019.jpg]
{W5670291.3} 19 PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.3(b). 7.4 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes. 7.5 Titles and
Subtitles. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. 7.6 Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a pdf document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar020.jpg]
{W5670291.3} 20 the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 7.6): If to Investor: Carbo Industries, Inc. 1 Bay Boulevard
Lawrence, NY 11559 Facsimile: (212) 341-7248 E-mail: cliff.carbooil@gmail.com
Attention: Cliff Hochhauser with a copy to: Holland & Knight LLP 31 West 52nd
Street New York, NY Facsimile: (212) 385-9010 E-mail: aaron.goldberg@hklaw.com
Attention: Aaron Goldberg If to Parent: Sprague Resources, LP 185 International
Drive Portsmouth, NH 03801 Facsimile: (603) 430-5324 E-mail:
pscoff@spragueenergy.com Attention: Paul A. Scoff, Vice President, General
Counsel and Chief Compliance Officer with a copy to: Pierce Atwood LLP One New
Hampshire Avenue, Suite 350 Portsmouth, NH 03801 Facsimile: (603) 433-6372
E-mail: spueschel@pierceatwood.com Attention: Scott E. Pueschel 7.7 No Finder’s
Fees. Each party represents that it neither is nor will be obligated for any
finder’s fee or commission in connection with this transaction. The Investor
agrees to indemnify and to hold harmless the Parent from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of this transaction (and the costs and expenses of defending against such
liability or asserted liability) for which the Investor or any of its officers,
employees, or representatives is responsible. The Parent agrees to indemnify and
hold harmless the Investor from any liability for any commission or compensation
in the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Parent or any of its officers, employees or
representatives is responsible.



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar021.jpg]
{W5670291.3} 21 7.8 Amendments and Waivers. Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Parent and
the Investor. Any amendment or waiver effected in accordance with this Section
7.8 shall be binding upon the Investor and each transferee of the Units, each
future holder of all such securities, and the Parent. 7.9 Severability. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision. 7.10 Delays or Omissions.
No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative. 7.11 Entire Agreement. This Agreement (including the
Exhibits hereto), and the other Transaction Documents constitute the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled. [The
remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------



 
[srlpcarboupaedgar022.jpg]
{W5670291.3} SIGNATURE PAGE TO UNIT PURCHASE AGREEMENT IN WITNESS WHEREOF, the
parties have executed this Unit Purchase Agreement as of the date first written
above. THE PARENT: SPRAGUE RESOURCES, LP By: /s/ Paul Scoff Name: Paul Scoff
Title: Vice President, General Counsel, Chief Compliance Officer and Secretary
THE INVESTOR: CARBO INDUSTRIES, INC. By: /s/ Paul Hochhauser Name: Paul
Hochhauser Title: President



--------------------------------------------------------------------------------



 